Citation Nr: 0533028	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  97-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
eye disability.

2.  Entitlement to a compensable evaluation for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from May 1990 to November 
1996.  The issue of service connection for an eye disorder 
was initially denied by the Waco Texas Regional Office (RO) 
in a January 1997 rating decision.  The issue was the subject 
of remands in January 1999 and June 2003.  Service connection 
for hepatitis C was initially granted in an April 2004 rating 
decision of the Waco RO.  A noncompensable rating was 
assigned.  


FINDINGS OF FACT

1.  A chronic bilateral eye disability did not have its onset 
in service and is not shown to be related to the veteran's 
period of service or to any incident therein.

2.  The veteran's hepatitis C was nonsymptomatic prior to 
March 22, 2005.

3.  There is at least reasonable doubt that fatigue shown on 
VA examination on March 22, 2005, is a slightly disabling 
manifestation of hepatitis.


CONCLUSIONS OF LAW

1.  A chronic bilateral eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The criteria for a compensable rating for hepatitis C 
were not met prior to March 22, 2005.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2005).

3.  The criteria for a compensable rating for hepatitis C are 
met as of March 22, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.400, 4.114, Diagnostic Code 7354 
(2005); see Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  Pursuant to this change, in Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. §§ 3.156, 3.159.  In 
this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  With 
regard to the issue of service connection for an eye 
disability, the Board concludes the discussions in the 
January 1997 rating determination, the May 1998 statement of 
the case (SOC), and the supplemental statements of the case 
(SSOC) issued in August 2003, March 2004, November 2004 and 
May 2005 informed the appellant of the information and 
evidence needed to substantiate his claim.  Furthermore, in 
July and September 2003 letters, the veteran was informed of 
the VCAA.  He was specifically notified what the evidence had 
to show to establish entitlement, that VA would assist in 
obtaining any evidence identified by him, what he could do to 
help with his claim, where and when to send information or 
evidence, and where to contact VA if he had any questions or 
needed assistance.  The SOC and SSOCs also informed him of 
the evidence that had been obtained and considered.  He was 
also told that if there was evidence that linked his claimed 
disability to service, that evidence must be submitted.  
Thus, VA has satisfied its duty to notify the appellant.  

In Pelegrini the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision in a claim for VA benefits.  In 
the present case, the initial rating action was in 1997, 
prior to the passage of the VCAA.  It was impossible for the 
RO to provide VCAA notice before the initial rating decision.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  While the notices provided to 
the appellant in July and September 2003 were not given prior 
to the first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer of the appellant's 
case back to the Board in September 2005.  After the notices 
were provided, the case was readjudicated, and SSOCs were 
provided to the appellant in March and November 2004 and May 
2005.  The appellant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. There is no indication or 
contention that any defect in timing of the notice provided 
by the appellant constitutes anything more than harmless, 
non-prejudicial error. See Mayfield v. Nicholson, 19 Vet. 
App. 220 (2005).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Again, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

With regard to the issue of an initial compensable rating for 
hepatitis C, the Board notes that service connection was also 
in effect for hepatitis B carrier, rated as noncompensable 
from 1996.  Service connection for hepatitis was granted in 
April 2004.  The RO initially treated the claim as an 
increased rating for service-connected hepatitis B carrier 
and then as a claim for service connection for hepatitis C.  
In the September 2003 VCAA letter, issued prior to the 
initial rating action, the appellant was informed of the 
information and evidence necessary to establish service 
connection for hepatitis C and to establish entitlement to an 
increased rating for hepatitis.  He was notified what the 
evidence had to show to establish entitlement, that VA would 
assist in obtaining any evidence identified by him, what he 
could do to help with his claim, where and when to send 
information or evidence, and where to contact VA if he had 
any questions or needed assistance.  The February 2005 SOC 
and May 2005 SSOC also informed him of the evidence that had 
been obtained and considered.  He was provided the criteria 
for rating hepatitis C and the provisions of 38 C.F.R. 
§ 3.159, concerning the duty to notify and assist, in the 
February 2005 SOC.  The Board notes that the rating criteria 
for hepatitis B, 38 C.F.R. § 4.114, Diagnostic Code 7345, and 
for hepatitis C, 38 C.F.R. § 4.114, Diagnostic Code 7354, are 
the same, and separate compensable ratings would constitute 
pyramiding of ratings that is to be avoided under 38 C.F.R. 
§ 4.14.  Therefore, that the RO was considering an increased 
rating for hepatitis B when it issued the September 2003 
letter is not prejudicial to the appellant.  In the 
alternative, the September 2003 letter appropriately notified 
him concerning the issue of service connection for hepatitis 
C, and his disagreement with the rating assigned is a 
downstream issue; therefore, further VCAA notice is not 
required.  VAOPGCPREC 8-03.  The Board concludes that all 
required notice has been given to the appellant.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided in effect 
and no additional pertinent evidence was submitted.  VA 
medical records have been obtained and examinations have been 
accomplished.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the appellant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has had 
sufficient notice of the type of information needed to 
support, and the evidence necessary to complete, the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable law and regulations, including 
VCAA, has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  There is no indication that 
there are any other relevant records to obtain, and any 
technical defect in meeting the VCAA requirements is not 
prejudicial to the veteran.  VA has essentially, in substance 
and in spirit, satisfied its duties to notify and to assist 
the veteran in this case.

Eye Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence of a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service medical records show complaints of swollen eyes with 
itching, pain and discharge in January 1991.  The assessment 
was eyelid edema, possible allergic reaction.  In March 1992 
the veteran was seen for removal of a foreign body from his 
left eye.  Healed corneal abrasion was later noted.  In April 
1995 the veteran complained of bilateral eye pain and 
redness, increasing when exposed to sunlight.  Irritation of 
both eyes was assessed.  In June 1995 he complained of pain 
in both eyes, sharper in the right eye.  Non-contact 
tonometer results were 17 in the right eye and 14 in the left 
eye.  Meibomianitis was assessed.  In May 1996 he complained 
of irritation and redness in the right eye.  Conjunctivitis, 
probably bacterial, was assessed.  

VA outpatient treatment records from March 1998 reflect the 
veteran's complaints of bilateral eye pain on direct sunlight 
and intermittent dryness and redness in the eye.  The 
diagnoses were no ocular disease to explain complaints in 
sunlight and glaucoma suspect in both eyes.  Later that month 
examination revealed anterior subcapsular cataract in the 
right eye.  In June 1998 the veteran reported a 4-year 
history of photophobia, occurring only in bright sunlight.  
Glaucoma was suspected.  After examination the impression was 
primary open angle glaucoma in the left eye.  Subsequent VA 
outpatient treatment records show treatment for glaucoma and 
for conjunctivitis.  

On VA examination in December 2002 the veteran reported a 
history of occasional bilateral eye irritation and itching 
over many years.  Episodes occurred every two to three 
months.  The examiner reviewed the claims folder, including 
the service medical records and the initial findings of 
ocular hypertension and optic nerve cupping in March 1998.  
The examiner noted that service medical records showed normal 
intraocular pressures in June 1995 and that there was no 
documentation of glaucoma, ocular hypertension or optic nerve 
cupping in the service medical records.  After examination 
the impression was recurrent ocular irritation of both eyes 
of unknown etiology, primary open angle glaucoma of both 
eyes, history of foreign body injury of the left eye with no 
sequelae, cataract of the right eye of probable congenital 
etiology, scars of the right upper and lower eyelids of no 
functional significance and low refractive error.  

The examiner commented that the exact cause of the veteran's 
current complaints of episodic eye irritation and itching was 
unknown but that such symptoms might have an allergic 
etiology.  More likely the symptoms of ocular irritation, 
itching and redness were not associated with the diagnosis of 
glaucoma.  Primary open angle glaucoma, in this case, was 
initially diagnosed in March 1998 and there was no 
documentation of signs or symptoms of the glaucoma in 
service.  Again, the examiner noted that inservice complaints 
of ocular pain, irritation and redness were unrelated to the 
diagnosis of glaucoma.  The examiner further commented that 
there were no abnormal findings on the current examination 
that might represent sequelae of the inservice foreign body 
injury to the left eye and that the right eyelid scars were 
due to trauma in the 1980s and were of no functional 
significance.  The examiner stated that the exact cause of 
the right eye cataract was unknown but that it was more 
likely than not a congenital cataract.  The cataract was 
documented on the March 1998 examination but it was not 
documented in the service medical records.

In his statements and at personal hearings before Veterans 
Law Judges in October 1998 and September 2005, the veteran 
contends that he went on sick call on several occasions for 
eye problems in service.  He was treated by aid station 
personnel and was never sent to see an eye specialist.  He 
should have received an eye pressure test in service but he 
did not have the test.  

The veteran was treated for complaints of eye irritation, 
pain and photophobia on several occasions in service.  
However, there is no indication of glaucoma or cataract in 
service.  As noted by the VA examiner, the veteran was tested 
for intraocular pressure in service and the pressure readings 
were within normal limits.  His eye disorders were first 
manifested in March 1998, subsequent to service.  The VA 
examiner in December 2002 reviewed the record and concluded 
that the signs and symptoms noted in service were not related 
to glaucoma.  There is no medical evidence linking glaucoma 
and cataracts, first shown after service, to service.  
Rather, the VA examiner found that they were not related to 
service.  The examiner also found no sequelae of the foreign 
body injury to the left eye in service, and since there is no 
residual disability associated with that injury, service 
connection cannot be granted on that basis.  The veteran's 
vision was 20/20, within normal limits, on the December 2002 
examination and no chronic disability manifested by loss of 
visual acuity is shown in service or shown to be related to 
service.  Although the veteran has had periodic complaints of 
eye irritation and pain, the evidence, including the December 
2002 examination report, does not show chronic eye pathology 
that had its onset in service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The veteran's own opinion as to the onset of his 
current eye disorders is not competent evidence, as he is a 
layperson, and medical diagnosis and nexus are matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board also notes the articles on 
various eye conditions submitted by the veteran in August and 
September 2003; however, these do not provide competent 
medical opinion in the veteran's case.  The probative value 
of the medical expert's opinion far outweighs that of the 
veteran's conclusions, and as the preponderance of the 
evidence is against the claim, service connection for a 
bilateral eye disability must be denied.

Hepatitis C

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1, Part 4 (2005).

Under the criteria for rating hepatitis C, 38 C.F.R. § 4.114, 
Diagnostic Code 7354, nonsymptomatic hepatitis C warrants a 0 
percent rating. A compensable rating of 10 percent is 
warranted when the veteran has serologic evidence of 
hepatitis C infection and the following signs and symptoms 
due to the hepatitis infection: intermittent fatigue, 
malaise, and anorexia or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12 month period. A 20 percent rating is 
warranted when symptoms include daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms described above) 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12-month period. A 40 percent 
rating is warranted when symptoms include daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms 
described above) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period. A 60 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.

Note 2 defines an "incapacitating episode" as "a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician." 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2004).

The veteran was found to be a hepatitis B carrier in service 
and service connection for hepatitis B carrier was 
established in a January 1997 rating decision; a 
noncompensable rating was assigned, and that rating remained 
in effect for hepatitis B carrier.  Service connection was 
established for hepatitis C by rating decision in April 2004 
pursuant to the claim received from the veteran in August 
2003.

VA outpatient treatment records from January 2000 to November 
2004 show complaints of multiple joint pain, primarily in the 
low back and lower extremities.  Assessments included gout 
and low back sprain.  A history of hepatitis B and C was 
noted but there is no indication that any examiner associated 
the polyarthralgias with hepatitis.  Possible fibromyalgia 
was noted in September 2003.  Weight ranged from 137 pounds 
in December 2001 to 142.9 in September 2002 to 147 pounds in 
May 2003 to 141 pounds in September 2004.  A prior outpatient 
treatment record in April 1998 showed weight of 134 pounds.  
An abdominal sonogram in October 2003 was unremarkable.

On VA examination in October 2003 it was noted that the 
veteran weighed 138 pounds five years ago and currently 
weighed 146 pounds.  It was also noted that on testing in 
2001 and 2002 alkaline phosphates were above normal but in 
2000 and in September 2003 liver function tests were normal.  
He had never had any malaise or jaundice.  The impression was 
positive hepatitis C, apparently nonsymptomatic.

VA examination in March 2005 noted that the veteran had not 
been seen for hepatitis since September 2004 when he 
complained of foot pain which was attributed to his job as a 
postal carrier.  He reported he often woke up in the morning 
feeling tired, and the fatigue was worse after lunch in the 
early afternoon.  His job required 6 to 12 miles of walking 
during an assignment.  He also complained of multiple joint 
pain and poor appetite.  He reported he went from 155 pounds 
to his present weight of 133 pounds.  He denied nausea, 
vomiting and jaundice.  Examination was unremarkable.  The 
diagnosis was mild chronic hepatitis C and the only complaint 
of physical finding has been chronic fatigue.

The record includes articles concerning hepatitis submitted 
by the veteran in August 2003.

A review of the evidence shows complaints of polyarthralgias 
over the last several years but these complaints have not 
been associated with the veteran's hepatitis by any medical 
examiner, including the examiners in October 2003 and March 
2005.  The outpatient treatment records beginning in 2000 do 
not show symptoms of fatigue, malaise, nausea, anorexia or 
right upper quadrant pain.  The examiner in October 2003 
found that the veteran's hepatitis was asymptomatic.  Fatigue 
was first clinically shown on the VA examination on March 22, 
2005, at which time it was the only symptom of  hepatitis 
noted.  The veteran thereafter complained of fatigue at his 
hearing in September 2005.  The Board concludes that the 
veteran's hepatitis C was asymptomatic prior to the 
examination in March 2005.  Therefore , a compensable rating 
was not warranted prior to March 22, 2005.  However, although 
serologic evidence of current infection may not be clearly 
shown, fatigue was noted as a symptom of hepatitis on the 
March 22, 2005, examination, and resolving all doubt in favor 
of the veteran, the Board finds that a 10 percent rating is 
warranted effective March 22, 2005, the date entitlement 
arose.  See 38 C.F.R. § 3.400 (o) (2005); see Fenderson v. 
West, 12 Vet. App. 119 (1999).  A 20 percent rating is not 
warranted because there is no evidence that dietary 
restriction or medication is required and incapacitating 
episodes of hepatitis symptoms are not shown.  

A preponderance of the evidence is against the claim for a 
compensable rating for hepatitis C prior to March 22, 2005, 
and there is no doubt to be resolved with regard to the claim 
prior to that time.


ORDER

Service connection for a bilateral eye disability is denied.

A compensable rating for hepatitis C prior to March 22, 2005, 
is denied.

A 10 percent rating for hepatitis C effective March 22, 2005, 
is granted, subject to regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


